PER CURIAM.
The marriage between the parties hereto was dissolved September 18, 1980. During the pendency of the dissolution proceeding appellant conveyed his interest in the marital domicile to appellee. Approximately six weeks later appellant instituted this action to set aside that conveyance. The trial judge dismissed the complaint with prejudice and this plenary appeal ensued.
We agree with the trial judge’s conclusion that the allegations of the complaint fail to state a cause of action. However, we feel the trial judge should not have dismissed the complaint with prejudice without allowing appellant even an opportunity to amend. Blue v. Weinstein, 381 So.2d 308 (Fla. 3rd DCA 1980). From our study of the record and briefs we cannot conclude that appellant will be unable to state a cause of action in an amended complaint.
Accordingly, the judgment appealed from is reversed and the case is remanded with directions to allow appellant to file an amended complaint.
REVERSED AND REMANDED with directions.
DOWNEY, ANSTEAD and HURLEY, JJ., concur.